 

Case 6:18-mj-01669-KRS Document 6 Filed 10/18/18 Page 1 of 3 Page|D 13

UNlTED STATES DlsTRlcT CouRT
MlDDLE DlsTRlcT OF FLoRlDA
ORLANDO DlvlsloN

UNITED STATES OF AMERICA

 

VS. CASE NO: 6:18-mj-1669
BRANDON CHARLES GLOVER
ORDER SETT|NG
COND|T|ONS OF RELEASE
lT lS ORDERED that the release of the defendant is subject to the following conditions and provisions:
(l) The defendant must not violate any federal, state or local law while on release in this case.
(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C.
§ 141353.
(3) The defendant must immediately advise the court, Pretrial Services Ofiice, defense counsel and the U.S.
Attorney in writing of any change in address and telephone number.
(4) 'l`he defendant must appear at all proceedings as required and must surrender for service of any sentence

imposed as directed. The defendant shall next appear on November 8, 2018 at 9:00 a.m., in the United States
Courthouse in the Northem District of Califomia located at 280 S. 13t Street., San Jose, CA 95113, in the
Courtroom directed upon notice.

ADDlTlONAL COND|T|ONS OF RELEASE

In order reasonably to assure the appearance of the defendant and the safety of other persons and the

community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

Report as directed by the Pretrial Services Oftice.

Maintain or actively seek legitimate verifiable non-computer-based employment.

Obtain no passport or any other travel documents

Abide by the following restrictions on personal association, place of abode, or travel: Defendant is restricted
in residence and travel to the Middle District of Florida and the Northern District of Califomia and places in

between for the purpose to attend court proceeding to meet with attomey.

Report as soon as possible, to the Pretrial Services Office any contact with law enforcement personnel,
including, but not limited to, any arrest, questioning, or traffic stop.

Defendant is prohibited from engaging in any computer hacking.

Ao 199A order setting conditions orn¢l¢as¢ l

 

 

 

Case 6:18-mj-01669-KRS Document 6 Filed 10/18/18 Page 2 of 3 Page|D 14

~ Without prior approval of the Court:

(l) you are prohibited from possessing and using any device capable of connecting to the intemet (f`or
example, a computer, a smart phone, a hand-held computing device, and a gaming console) and
accessing illegal or prohibited content. This prohibition includes a device located at a public library,
an internet cafe, your place of employment, an educational facility or any other third-party location;

(2) you are prohibited from possessing or using any medium capable of storing content from the internet
(for example, a flash drive, a compact disc, a f`loppy disc, and cloud based storage); and,
(3) you are prohibited from encrypting electronic data or content, and from using or possessing anything

that encrypts electronic data or content.

- No contact directly or indirectly with the co-defendant named in the Indictment or with Linkedin or L?nda.com.

ADV|CE OF PENALT|ES AND SANCT|ONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOW|NG PENALT|ES AND SANCT|ONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for
your arrest, a revocation of release, an order of detention, and a prosecution for contempt of court and could result in a
term of imprisonment, a fine, or both.

The commission of` a Federal offense while on pretrial release may result in an additional sentence to a term
of imprisonment of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one
year, if the offense is a misdemeanor. This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 Fine or both to
obstruct a criminal investigation lt is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or
both to tamper with a witness, victim or informant; to retaliate or attempt to retaliate against a witness, victim or
informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant or officer of the court. The
penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted
killing

lf` after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the
service of sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed.
If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you
shall be fined not more than $250,000 or imprisoned for not more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall
be fined not more than $250,000 or imprisoned not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any
other offense ln addition, a failure to appear may result in the forfeiture of any bond posted.

AO 199/at Order Set:in\_:, Condilions oi`Release 2

 

 

 

 

Case 6:18-mj-01669-KRS Document 6 Filed 10/18/18 Page 3 of 3 Page|D 15

ACKNOWLEDGNIENT OF DEFENDANT

l acknowledge that l am the defendant in this case and that I am aware of the conditions of release I promise
to obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed I am
aware of the penalties and sanctions set forth above.

;Liaiii;i© iii é\ i€ MF/\

Signature of Defendant

'»/l ill deere c §+fazf

_ 1 Address
W ‘“+C°" SP”"l°.)"n Fl/

City and State Telephone

 

DlRECT|ONS TO THE UN|TED STATES MARSHAL

D/ The defendant is ORDERED released afier processing

[i The United States marshal is ORDERED to keep the defendant in custody until notified by the Clerk or_
Judicial Officer that the defendant has posted bond and/or complied with all other conditions for release.
The defendant shall be produced before the appropriate judicial officer at the t' e a place specified, if still
in custody.

Date: 18th day of 0ctober, 2018

 

' ) KARLA nose/iuLolNG
uNirEo srATEs MAGlsTRATE moon

Copies furnished to:
United States Pretrial Services Offlce

Defendant
Counsel of Record

AO 199)\ Ordcr Setling Conditions ofRelease 3

 

